Title: 29th.
From: Adams, John Quincy
To: 


       After spending the day as usual, I walk’d with Stacey and Putnam. After going some way into Newbury we return’d, and walk’d upon a sort of a terrass in high Street. We there saw a number of young Ladies who seemed to expect to be accosted; and some of whom finally sat down on the grass, perhaps to see if that would not call our attention to them; but we were really inexorable: notwithstanding Miss Bradbury was there: indeed it has been observed that Putnam has of late wholly altered his conduct towards her; and there have been many speculations concerning the cause or the causes of this difference. Some of these young Ladies were so much piqued at our apparent neglect of them that they revenged themselves with proper Spirit by laughing loud at us as we past by them: and what punishment could possibly be more severe than the ridicule of a young Lady?
      